Name: 2007/618/EC: Council Decision of 18 September 2007 appointing a Finnish member and a Finnish alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2007-09-25

 25.9.2007 EN Official Journal of the European Union L 249/10 COUNCIL DECISION of 18 September 2007 appointing a Finnish member and a Finnish alternate member to the Committee of the Regions (2007/618/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Finnish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) One members seat on the Committee of the Regions has become vacant following the end of Mr MYLLYVIRTAs mandate. One alternate members seat on the Committee of the Regions has become vacant following the end of Ms PEIPONENs mandate, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed member and alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member  Mr Jyrki MYLLYVIRTA, Mayor of Lahti (change of mandate); (b) as alternate member  Ms Irja SOKKA, Member of Kuopio city council. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the date of its adoption. Done at Brussels, 18 September 2007. For the Council The President R. PEREIRA (1) OJ L 56, 25.2.2006, p. 75.